Hammond, J.
The verdict for the defendants was rightly ordered. There was no evidence of their negligence. The building was not finished and the plaintiff knew it. It was left open at the ends, and the plaintiff was not justified in assuming that it was ready for occupancy. It was standing in an exposed position and the wind was blowing very hard. It does not appear that the plaintiff was expected to take shelter in the building or to enter it. It cannot be held that the use of wire nails was evidence of negligence. They are quite generally used. This is simply a case where an unfinished building succumbs to an unusually severe gale. It does not appear that this was due to any negligence of the defendants.

Exceptions overruled.